Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 1 of 49 Page ID #:1



  1   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
      JILL M. PIETRINI (Cal. Bar No. 138335)
  2     jpietrini@sheppardmullin.com
      PAUL A. BOST (Cal. Bar No. 261531)
  3     pbost@sheppardmullin.com
      1901 Avenue of the Stars, Suite 1600
  4   Los Angeles, California 90067-6017
      Telephone: (310) 228-3700
  5   Facsimile: (310) 228-3701
  6   CHRIS PONDER (Cal Bar. 296546)
        cponder@sheppardmullin.com
  7   379 Lytton Avenue
      Palo Alto, California 94301
  8   Telephone: (650) 815-2676
      Facsimile: (650) 815-2601
  9
      Attorneys for Plaintiff
 10   WARGAMING.NET LIMITED
 11
                         UNITED STATES DISTRICT COURT
 12                     CENTRAL DISTRICT OF CALIFORNIA
 13                           WESTERN DIVISION

 14   WARGAMING.NET LIMITED, a              Case No. 2:20-cv-2763
 15   Cyprus limited company,
                                            COMPLAINT FOR:
                    Plaintiff,
 16                                         (1) TRADEMARK INFRINGEMENT
           v.                                   IN VIOLATION OF 15 U.S.C. §
 17                                             1114;
 18   BLITZTEAM LLC, a Belarus limited      (2) FALSE DESIGNATION OF
      liability company; and DOES 1-10,         ORIGIN IN VIOLATION OF 15
 19   inclusive,                                U.S.C. § 1125(a);
 20                 Defendants.             (3) COMMON LAW TRADEMARK
 21                                             INFRINGEMENT;

 22                                         (4) UNFAIR COMPETITION IN
                                                VIOLATION OF CAL. BUS. &
 23                                             PROF. CODE §§ 17200, ET SEQ.;

 24                                         (5) COMMON LAW UNFAIR
                                                COMPETITION; AND
 25                                         (6) CANCELLATION OF
 26                                             TRADEMARK APPLICATIONS

 27                                         DEMAND FOR JURY TRIAL

 28

                                          -1-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 2 of 49 Page ID #:2



  1         Plaintiff Wargaming.net Limited (“Plaintiff”) hereby files its complaint
  2   against defendants Blitz Team LLC (“Blitz Team”) and Does 1-10 (collectively
  3   referred to as “Defendants”), and alleges as follows:
  4                            PRELIMINARY STATEMENT
  5         1.     This is a trademark infringement action against a company formed by
  6   former employees of Plaintiff, who are now trading on the goodwill associated with
  7   Plaintiff’s popular mobile computer games WORLD OF TANKS BLITZ and
  8   WORLD OF WARSHIPS BLITZ.
  9         2.     Defendants worked for Plaintiff in its WORLD OF TANKS BLITZ
 10   (“WOTB”) product group and were known as “The Blitz Team” amongst Plaintiff’s
 11   employees and management and by the community of international computer
 12   programmers that develop game properties.
 13         3.     Until just before Defendants’ separation from Wargaming, the WOTB
 14   product group was led by Andrei Karpiuk, Vitali Baradouski, Stsiapan Drozd, and
 15   Dzimitry Babraunichy (hereinafter “DAVA Individuals”). The DAVA Individuals
 16   were afforded a high-level of autonomy to manage the WOTB product group and
 17   were richly compensated for their efforts. In addition to ordinary employment
 18   compensation, the DAVA Individuals received additional payments exceeding
 19   $10,000,000, which included a share of WOTB’s net revenue.
 20         4.     In April 2017, the DAVA Individuals announced that they intended to
 21   leave Plaintiff to start their own video game company. The DAVA Individuals and
 22   Plaintiff parted ways in April 2018 after a year of failed negotiations for a new
 23   business arrangement. Within days, Defendants formed a new company called
 24   “BlitzTeam LLC,” and hired away over thirty of Plaintiff’s employees. Defendants
 25   are now using various BLITZ trademarks for mobile computer games.
 26                                    JURISDICTION
 27         5.     This action arises under the trademark laws of the United States, 15
 28   U.S.C. § 1051, et seq., and under the statutory and common law of unfair

                                               -2-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 3 of 49 Page ID #:3



  1   competition. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1338(a) and
  2   (b), and § 1367, and 15 U.S.C. § 1121.
  3         6.     Venue is proper under 28 U.S.C. §§ 1391(b) and (c) in this case
  4   because, on information and belief, Defendants are subject to personal jurisdiction
  5   in this District and/or a substantial part of the events or omissions giving rise to the
  6   instant claims occurred in this District.
  7                                         PARTIES
  8         7.     Plaintiff is a Cyprus limited company, having its principal place of
  9   business in Nicosia, Cyprus, with United States offices in Austin, TX, Bellevue,
 10   WA and Chicago, IL. Plaintiff is actively engaged in business in the U.S. For
 11   example, Plaintiff has held game competitions in New York under the name Blitz
 12   Twister Cup, promoted the 2017 Mobile Masters tournament in Las Vegas, Nevada
 13   and 2018 tournament in Seattle, Washington, and engaged in various promotions
 14   and hired a U.S. public relations company in order to target U.S. consumers.
 15         8.     On information and belief, Blitz Team is a Belarusian limited liability
 16   company, having its principal place of business in Minsk, Belarus, and does not
 17   have a regular and established place of business in the United States. As described
 18   below in Paragraphs 14, Defendants distribute their BATTLE PRIME game and
 19   related apps on Google Play and Apple App Store to customers and end users in
 20   this District and the United States, and Defendants’ own websites
 21   (www.battleprime.com and www.blitzteam.com) are directed to end users in the
 22   United States. As described below in Paragraph 66, Defendants retained counsel in
 23   this District for the purpose of sending a letter warning Plaintiff against interfering
 24   with its business in the United States.
 25         9.     Plaintiffs and Defendants are subject to personal jurisdiction in this
 26   District because the claims arose in this District in that many of Plaintiff’s
 27   customers and end users of its BLITZ games are located in this District, and
 28   Defendants customers and end users of its BATTLE PRIME game are located in

                                                  -3-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 4 of 49 Page ID #:4



  1   this District.
  2          10.       The true names, identities and capacities, whether individual, associate,
  3   corporate or otherwise, of Defendants DOES 1 to 10, inclusive, and each of them
  4   (“the DOE Defendants”), are unknown to Plaintiff at this time, who therefore sues
  5   the DOE Defendants by such fictitious names. When the true names and capacities
  6   or participation of the DOE Defendants are ascertained, Plaintiff will amend this
  7   complaint to assert the true names, identities and capacities. Plaintiff is informed
  8   and believes and thereon alleges that each of the DOE Defendants sued herein is
  9   responsible for the wrongful acts alleged herein, and is therefore liable to Plaintiff
 10   in some manner for the events and happenings alleged in this complaint. Plaintiff is
 11   informed and believes and thereon alleges that at all times herein mentioned, the
 12   DOE Defendants were and are doing business and/or residing in this District.
 13                       PLAINTIFF’S BUSINESS AND TRADEMARKS
 14          11.       Plaintiff is recognized internationally as one of the leading developers
 15   and publishers of multiplayer online video games that are built upon a “freemium”
 16   business model. Under the “freemium” business model, games are free-to-play, but
 17   participants also have the option of paying a fee for use of “premium” features.
 18   Such premium features may be purchased through Plaintiff’s own online store
 19   located at <https://na.wargaming.net/shop/.>
 20          12.       Plaintiff develops video games for Windows and Mac computers, as
 21   well as for mobile devices such as mobile phones and tablets, both Android and
 22   Apple devices.
 23          13.       Currently seven of Plaintiff’s video games are on the market, which
 24   collectively have more than 332,000,000 registered players worldwide. Attached as
 25   Exhibit A are true and correct copies of extracts from Plaintiff’s websites
 26   <Wargaming.com> and <Wargaming.net>, as well as Plaintiff’s online shop.
 27          14.       Plaintiff’s video games are distributed and made available to
 28   consumers in the United States and worldwide through Wargaming Game Center,

                                                   -4-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 5 of 49 Page ID #:5



  1   the video game digital distribution service “Steam” operated by Valve Corporation,
  2   mobile app platforms such as Google Play (for Android devices) and App Store (for
  3   Apple iOS devices), and on such consoles as Xbox 360, Xbox One, and
  4   PlayStation 4.
  5                         WORLD OF TANKS BLITZ GAME
  6         15.    One of Plaintiff’s video games is WORLD OF TANKS, which was
  7   initially launched in 2009. It focuses on player vs. player gameplay with each
  8   player controlling an armored vehicle. The WORLD OF TANKS game was very
  9   successful, and versions of it were later released for play on multiple gaming
 10   consoles, such as PlayStation 4, Xbox 360, and Xbox One.
 11         16.    In 2013, Plaintiff expanded its WORLD OF TANKS game with the
 12   announcement of WORLD OF TANKS BLITZ, a mobile game for tablets and
 13   smartphones using Windows 10, Android, and iOS. The WORLD OF TANKS
 14   BLITZ game was released (on iOS only) on May 2014 in Europe and on June 27,
 15   2014 in North America (again, on iOS only). The Android version of the WORLD
 16   OF TANKS BLITZ game was released worldwide on December 4, 2014. And the
 17   Windows 10 version of the WORLD OF TANKS BLITZ game was released in the
 18   Windows Store on December 28, 2015. On November 9, 2016, the PC version of
 19   the WORLD OF TANKS BLITZ game was also released on Valve Corporation’s
 20   Steam, a video game digital distribution service, separately from the standard PC
 21   version of the WORLD OF TANKS game, which is also available on Steam.
 22   Although the WORLD OF TANKS BLITZ game is based on the WORLD OF
 23   TANKS game, it is a different game with different game sessions.
 24         17.    Plaintiff’s WORLD OF TANKS BLITZ game was developed by a
 25   team of computer programmers working within the Wargaming Group that came to
 26   be known as “The Blitz Team.” The Wargaming Group is a group of affiliates of
 27   Plaintiff, including, without limitation, Wargaming World Limited, Wargaming.net
 28   Limited, and Game Stream JLLC. Attached hereto as Exhibit B are true and

                                              -5-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 6 of 49 Page ID #:6



  1   correct copies of relevant screenshot extracts from Plaintiff’s Facebook Workplace
  2   platform, showing the use of the term “Blitz Team.”
  3         18.    Plaintiff’s WORLD OF TANKS BLITZ game has been a huge success
  4   amongst gamers across the United States and worldwide, and is a well-known, if
  5   not famous, trademark by reason of its extensive use and reputation.
  6         19.    Since its launch in 2014 and up until today, there have been more than
  7   20 million downloads of the WORLD OF TANKS BLITZ game, generating
  8   millions of dollars in revenue. On average, there are 300,000 monthly active users
  9   of the game in the United States.
 10         20.    According to Newzoo, the world’s leading provider of market
 11   intelligence covering the global games, esports, and mobile markets
 12   (www.newzoo.com), Plaintiff is the 7th highest grossing mobile game publisher in
 13   Eastern Europe.
 14         21.    The popularity and the success of the WORLD OF TANKS BLITZ
 15   game is demonstrated by the significant number of installs the game has had in the
 16   United States over the last few years. In 2014, the game was downloaded nearly
 17   1.1. million times in the U.S.; in 2015, more than 1.3 million downloads; in 2016,
 18   more than 1.35 million downloads; in 2017, more than 950,000 downloads; in
 19   2018, almost 800,000 downloads; and in 2019, more than 800,000 downloads. In
 20   the United States, as of January 2020, it is estimated that there are more than
 21   242,000 monthly active users of the WORLD OF TANKS BLITZ game. At times,
 22   there have been more than 400,000 monthly active users of the game.
 23         22.    Due to the popularity of the WORLD OF TANKS BLITZ game, the
 24   game is commonly known and referred to as BLITZ.
 25         23.    Since the release of WORLD OF TANKS BLITZ game, Plaintiff has
 26   incurred (and continue to incur) significant promotional, marketing and advertising
 27   expenses to establish, maintain and further enhance the reputation of its trademark
 28   WORLD OF TANKS BLITZ and for Plaintiff’s common rights to the name BLITZ

                                               -6-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 7 of 49 Page ID #:7



  1   as a standalone trademark to identify certain of its mobile video games.
  2         24.   Plaintiff has held and sponsored special events, published print
  3   advertisements, engaged athletes as partners, engaged internet influencers, and
  4   sponsored game competitions, all promoting, marketing, and advertising the
  5   WORLD OF TANKS BLITZ and BLITZ trademarks in the United States. One of
  6   the most significant promotional and marketing events is the Blitz Twister Cup,
  7   which has been running successfully for the past four years. The Blitz Twister Cup
  8   is an international gaming tournament centered around the WORLD OF TANKS
  9   BLITZ game, and other Plaintiff’s BLITZ games (see infra), with various teams
 10   from around the globe who compete for a cash prize. The Blitz Twister Cup is
 11   considered the final of the international tournament since teams need to complete
 12   the preliminary rounds in order to compete in the Blitz Twister Cup. In the 2018
 13   Blitz Twister Cup preliminaries, more than 600 teams competed for a ticket to the
 14   final. The Blitz Twister Cup is streamed and broadcasted with thousands of people
 15   watching the progression of their team in the tournament. In November 2019, six
 16   teams from around the world participated in the Blitz Twister Cup final. In total,
 17   223 websites with an online readership of 3.64 billion people covered the 2019
 18   Blitz Twister Cup, with an estimate of 27 million views.
 19         25.   Plaintiff has also promoted its WORLD OF TANKS BLITZ and
 20   BLITZ trademarks on social media, including collaborating with various
 21   YouTubers and content creators for the promotion of the WORLD OF TANKS
 22   BLITZ video game platform in June 2019. YouTubers Younes Jones, who has a
 23   following of 1.1 million subscribers, AviveHD with 1.62 million subscribers,
 24   Simon Desue with 4.4 million subscribers, and JuniorTVLife with 1.07 million
 25   subscribers, created videos which depicted their experience playing the WORLD
 26   OF TANKS BLITZ game.
 27         26.   In order to further promote the WORLD OF TANKS BLITZ game,
 28   Plaintiff has also initiated a merchandise collaboration with the well-known custom

                                              -7-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 8 of 49 Page ID #:8



  1   clothing website Spreadshirt.com. The collaboration enables fans and users of the
  2   gaming platform to acquire their favorite merchandise bearing the WORLD OF
  3   TANKS BLITZ trademark, such as t-shirts, hoodies, and mugs. The collaboration
  4   is accessible to all, with products created for men, women, and children and with
  5   more than 25 different styles for each category.
  6         27.    Since its launch, Plaintiff’s WORLD OF TANKS BLITZ game has
  7   received numerous awards and nominations worldwide. For example, the WORLD
  8   OF TANKS BLITZ game was recently nominated by Pocket Gamer for “Best
  9   Mobile Esport” for the year 2020, which is an annual award recognizing and
 10   celebrating the most impressively implemented and strategically sustained mobile
 11   e-sport experience of the relevant year. The “Best Mobile Esport” award, together
 12   with other video game awards, collectively known as “The Pocket Gamer Mobile
 13   Games Awards,” are amongst the most prestigious awards in the video game
 14   industry.
 15                        WORLD OF WARSHIPS BLITZ GAME
 16         28.    Another well-known video game developed and published by Plaintiff
 17   is the game WORLD OF WARSHIPS, a free-to-play naval warfare-themed
 18   Massively Multiplayer Online (“MMO”) video game. The WORLD OF
 19   WARSHIPS game was released worldwide in September 2015.
 20         29.    In 2018, Plaintiff expanded globally WORLD OF WARSHIPS to
 21   mobile platforms with the announcement of WORLD OF WARSHIPS BLITZ, a
 22   mobile version of WORLD OF WARSHIPS for tablets and smartphones
 23   using Windows 10, Android, and iOS. The WORLD OF WARSHIPS BLITZ game
 24   is a free-to-play mobile action MMO that plunges users into intense naval combat
 25   of the first half of the 20th century.
 26         30.    On July 14, 2017, Plaintiff completed a beta/soft launch of the
 27   WORLD OF WARSHIPS BLITZ mobile video game, and on January 17, 2018, the
 28   game was launched globally. Since its launch, the WORLD OF WARSHIPS

                                               -8-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 9 of 49 Page ID #:9



  1   BLITZ game has been a huge success amongst gamers in the United States and
  2   worldwide and has acquired the status of a famous, or at least well-known,
  3   trademark by reason of its extensive use and reputation.
  4         31.    Since its launch in January 2018 and up until today, there have been
  5   more than 16.84 million downloads of the WORLD OF WARSHIPS BLITZ game.
  6   Each month, there are approximately one million users actively playing the game.
  7         32.    Since adopting and using the trademark WORLD OF WARSHIPS
  8   BLITZ and BLITZ to identify certain of Plaintiff’s mobile video games, Plaintiff
  9   has incurred (and continues to incur) significant amounts in promotional,
 10   marketing, and advertising expenses to establish and maintain the reputation of the
 11   WORLD OF WARSHIPS BLITZ trademark and Plaintiff’s common law rights to
 12   the name BLITZ.
 13         33.    Examples of Plaintiff’s marketing, promotional, and advertising efforts
 14   for its WORLD OF WARSHIPS BLITZ video game include co-operation
 15   agreements, merchandise agreements, publications, organizing of specific events,
 16   print advertisements, and social media. Plaintiff has specifically targeted
 17   consumers in the United States as part of its marketing efforts. For example, as part
 18   of a special event called “Victory Blitz,” Plaintiff joined forces with professional
 19   hockey player, Stanley Cup winner, and three-times world champion Alexander
 20   Ovechkin of the Washington Capitals NHL team. During the limited time period
 21   that this version of the game was available, the players had the opportunity to
 22   participate in a certain number of battles that enabled them to bring “Ovi” (aka
 23   Alexander Ovechkin) aboard. The players were able to choose between different
 24   versions of the Ovechkin avatar, to pick ice hockey-themed camo that could be
 25   applied to the American Tier VIII battleship Alabama, and to add Ovechkin as a
 26   commander of their ship and, as a result, receive an upgraded ship in the game.
 27         34.    In 2019, Plaintiff’s WORLD OF WARSHIPS BLITZ game was given
 28   the People’s Choice award at the Mobile Games Awards. The Mobile Games

                                               -9-
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 10 of 49 Page ID #:10



   1   Awards is a yearly celebration of the greatest games and developers around the
   2   world given by the readers of PocketGamer.com, a leading website that focuses on
   3   mobile, portable, and handheld games.
   4         35.    The WORLD OF WARSHIPS BLITZ game is the subject of
   5   substantial publicity, including descriptions, reviews, and discussions of, and news
   6   about, the game on a global basis, including in the United States.
   7         36.    Plaintiff’s trademarks WORLD OF TANKS BLITZ, WORLD OF
   8   WARSHIPS BLITZ, and BLITZ have acquired secondary meaning in the United
   9   States and worldwide, and are instantly recognizable and associated by the relevant
  10   consumers in the United States with Plaintiff and its mobile video MMO game
  11   products with a military theme.
  12               ASSOCIATION OF BLITZ ALONE WITH PLAINTIFF
  13         37.    As a result of the extensive use and exposure of Plaintiff’s trademarks
  14   WORLD OF TANKS BLITZ and WORLD OF WARSHIPS BLITZ to the relevant
  15   public in the United States, and in particular the exposure of the relevant public to
  16   the use of the name BLITZ both as a unique characteristic of the trademarks and as
  17   a standalone distinctive mark used for Plaintiff’s relevant business, the name
  18   BLITZ has come to be associated in the mind of the relevant public with Plaintiff
  19   and its MMO mobile action video game business and mobile video game products
  20   with a military theme. This has led to Plaintiff acquiring significant international
  21   goodwill in the name BLITZ in connection with its relevant MMO mobile action
  22   video game business and mobile video game products with a military theme, which
  23   goodwill extends to the United States.
  24         38.    Consumers of Plaintiff’s games often abbreviate and use the name
  25   BLITZ as a standalone reference to Plaintiff’s relevant video games. Plaintiff
  26   facilitates this association by, for example, operating a game forum website called
  27   “Won Blitz” where consumers can post their reviews and comments about
  28   Plaintiff’s BLITZ games.

                                                - 10 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 11 of 49 Page ID #:11



   1         39.    The name BLITZ has been used extensively by Plaintiff and its “Blitz
   2   Team” throughout the last 5 years, in the course of marketing campaigns, in
   3   connection with merchandise related to Plaintiff’s games, and in promotional
   4   videos, events, interviews, and other material published online in a wide range of
   5   platforms and websites. WORLD OF TANKS BLITZ merchandise featured the
   6   name BLITZ alone to identify Plaintiff’s games. The Blitz Twister Cup
   7   promotional event described above made extensive use of the name BLITZ as the
   8   distinctive name for Plaintiff’s relevant video games.
   9         40.    Given the success and reputation acquired by Plaintiff’s WORLD OF
  10   TANKS BLITZ and WORLD OF WARSHIPS BLITZ games, Plaintiff is currently
  11   in the process of developing additional BLITZ video games with a military theme.
  12         41.    Plaintiff advertises, promotes, and markets its BLITZ games together
  13   such that Plaintiff owns a family of BLITZ trademarks
  14         42.    Plaintiff owns the following federally registered trademarks containing
  15   the term BLITZ, and owns common law rights in the term BLITZ alone
  16   (collectively “Plaintiff’s BLITZ Marks”):
  17
  18       Mark           Reg. No.          Class and Goods/Services            Reg. Date

  19    WORLD OF         4,590,703     Class 9: Computer games software;       August 26,
         TANKS                         computer game discs; video games          2014
  20     BLITZ                         software; computer game software
  21                                   for video games and for games
                                       machines; computer programs for
  22                                   video and computer games; video
  23                                   discs featuring strategy games
                                       relating to armed conflict; optical
  24                                   discs featuring strategy games
  25                                   relating to armed conflict; audio
                                       tapes featuring strategy games
  26                                   relating to armed conflict;
  27                                   prerecorded video cassettes featuring
                                       strategy games relating to armed
  28

                                               - 11 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 12 of 49 Page ID #:12



   1       Mark         Reg. No.        Class and Goods/Services             Reg. Date
   2                               conflict; compact discs featuring
   3                               strategy games relating to armed
                                   conflict; blank CD-ROMs for sound
   4                               or video recording; data bearing
   5                               record carriers for computers,
                                   namely, prerecorded magnetic data
   6                               carriers featuring strategy games
   7                               relating to armed conflict; musical
                                   sound recordings; video recordings
   8                               featuring strategy games relating to
   9                               armed conflict; computer game
                                   software for playing video, computer
  10                               and on-line games; software for
  11                               enabling video, computer and on-line
                                   games to be run on multiple
  12                               platforms; downloadable software
  13                               for developing, designing, modifying
                                   and customizing video, computer
  14                               and on-line games; computer game
  15                               software for use on mobile phones;
                                   downloadable electronic publications
  16                               in the nature of newsletters, journals,
  17                               magazines and guidebooks in the
                                   field of strategy games relating to
  18                               armed conflict; software for
  19                               enhancing and developing video
                                   games; structural parts and fittings
  20                               for all the aforesaid goods
  21                               Class 41: Entertainment provided
  22                               via the Internet, namely, providing
                                   on-line massively multi-player video
  23                               games; on-line gaming services,
  24                               namely, providing on-line massively
                                   multi-player war games;
  25                               entertainment services, namely,
  26                               providing on-line massively multi-
                                   player computer games; organizing
  27                               online multi-player computer games,
  28                               namely, matching players of online

                                           - 12 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 13 of 49 Page ID #:13



   1       Mark         Reg. No.        Class and Goods/Services            Reg. Date
   2                               computer games against each other;
   3                               on-line entertainment services in the
                                   nature of on-line computer game
   4                               tournaments and leagues;
   5                               entertainment services in the nature
                                   of on-line computer game
   6                               tournaments and leagues; providing
   7                               a web-based system and on-line
                                   portal for customers to participate in
   8                               virtual on-line gaming tournaments
   9                               and leagues, operation and
                                   coordination of virtual on-line
  10                               gaming tournaments and leagues;
  11                               entertainment services, namely,
                                   production and distribution of games
  12                               shows; providing on-line information
  13                               in the field of computer gaming
                                   entertainment; providing on-line
  14                               computer games accessed via
  15                               wireless communication; providing
                                   on-line computer games accessed via
  16                               cellular telephones; providing on-
  17                               line non-downloadable electronic
                                   publications in the nature of
  18                               newsletters, journals, magazines and
  19                               guidebooks in the field of strategy
                                   games relating to armed conflict
  20
       WORLD OF        5,809,262   Class 9: Computer games software;         July 23,
  21   WARSHIPS                    computer games discs; video games          2019
  22   BLITZ                       cartridges; computer software for
                                   playing video games or for operating
  23                               games machines; computer programs
  24                               for playing video and computer
                                   games; video discs, discs, magnetic
  25                               tapes, cassettes, compact discs all in
  26                               the field of strategy and action
                                   games relating to armed conflict;
  27                               blank CD-ROMs for sound or video
  28                               recordings, data bearing record

                                           - 13 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 14 of 49 Page ID #:14



   1       Mark         Reg. No.        Class and Goods/Services               Reg. Date
   2                               carriers for computers, all having
   3                               game software recorded thereon, all
                                   in the field of strategy and action
   4                               games relating to armed conflict;
   5                               sound recordings and video
                                   recordings in the field of strategy
   6                               and action games relating to armed
   7                               conflict; software for playing video,
                                   computer and on-line games;
   8                               software for enabling video,
   9                               computer and on-line games to be
                                   run on multiple platforms;
  10                               downloadable software for
  11                               developing, designing, modifying
                                   and customizing video, computer
  12                               and on-line games; games software
  13                               for mobile phones; computer game
                                   software for use on mobile phones;
  14                               downloadable electronic publications
  15                               in the nature of newsletters, journals,
                                   magazines and guidebooks in the
  16                               field of strategy and action games
  17                               relating to armed conflict provided
                                   on-line from database for the
  18                               Internet; video games enhancers,
  19                               namely, high performance computer
                                   hardware with specialized features
  20                               for enhanced game playing ability;
  21                               structural parts and fittings for all the
                                   aforesaid goods
  22
                                   Class 41: Entertainment provided
  23                               via the Internet, namely, providing
  24                               online massively multi-player video
                                   games; on-line gaming services,
  25                               namely, providing online massively
  26                               multi-player video games; providing
                                   on-line computer games, multi-
  27                               player matching services for
  28                               computer game tournaments, and on-

                                            - 14 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 15 of 49 Page ID #:15



   1       Mark           Reg. No.           Class and Goods/Services              Reg. Date
   2                                    line entertainment in the nature of
   3                                    online computer game tournaments,
                                        virtual or cyber sports leagues
   4                                    relating to armed conflict video
   5                                    games, production and distribution
                                        of games shows; providing on-line
   6                                    information in the field of computer
   7                                    gaming entertainment; providing
                                        online non-downloadable games by
   8                                    cellular telephone communication;
   9                                    providing online non-downloadable
                                        games by or for use on cellular
  10                                    telephones; providing on-line non-
  11                                    downloadable electronic publications
                                        in the nature of newsletters, journals,
  12                                    magazines and guidebooks in the
  13                                    field of strategy and action games
                                        relating to armed conflict
  14
  15   True and correct copies of certificates of registration for Plaintiff’s federally

  16   registered trademarks, which are valid and subsisting, are attached hereto as

  17   Exhibit C.

  18                DEFENDANTS AND THEIR INFRINGING ACTIONS

  19         43.    On information and belief, Defendants are using the marks BLITZ

  20   TEAM,                 , and BLITZ ENGINE (collectively the “BLITZ TEAM

  21   Marks”) in conjunction with goods and services offered in the video game industry,

  22   including in the United States, all without Plaintiff’s approval, license, or consent.

  23         44.    On or about May 2018, Plaintiff received notice for the first time of

  24   Defendants’ company in Belarus, and of Defendants’ efforts to develop and release

  25   a new action mobile video game with a military theme in the global market.

  26         45.    On information and belief, Blitz Team operates a website on the URL

  27   www.blitzteam.com (the “Blitz Team Website”) which use the BLITZ TEAM

  28   Marks.


                                                 - 15 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 16 of 49 Page ID #:16



   1         46.    Defendants registered BLITZ TEAM, BLITZ TEAM & Design, and
   2   BLITZ ENGINE in Belarus as national trademarks, which then served as the basis
   3   for the subsequent filing by Defendants of the following three International BLITZ
   4   trademark applications: IR 1475283 BLITZ TEAM in Class 42; IR 1474692
   5   BLITZ TEAM & Design in Class 42; and IR 1478842 BLITZ ENGINE in Class 9.
   6   The International applications were filed with the World Intellectual Property
   7   Office (“WIPO”) under the Madrid Protocol and were extended to the U.S. and to
   8   other jurisdictions.
   9         47.    Plaintiff immediately took steps and is currently in the process of
  10   taking further legal steps in Belarus and in other jurisdictions worldwide to oppose
  11   Defendants’ trademark applications or, as the case may be, to cancel the resulting
  12   registrations on the basis of Plaintiff’s prior rights in its well-known trademarks
  13   WORLD OF TANK BLITZ, WORLD OF WARSHIPS BLITZ, and BLITZ.
  14           DEFENDANTS’ PRIOR EMPLOYMENT WITH PLAINTIFF
  15         48.    Plaintiff has reasonable grounds to believe that Blitz Team was set up
  16   by former employees of Plaintiff, who focused on the development of the WORLD
  17   OF TANKS BLITZ game when working for Plaintiff. Attached hereto as Exhibit
  18   D is a true and correct copy of a letter from the Ministry of Justice of the Republic
  19   of Belarus attaching an extract from the Republic of Belarus’ Unified State Register
  20   of Legal Entities and Individual Entrepreneurs as of October 4, 2018. The extract
  21   supplied by the Belarus authorities shows that Blitz Team was formed and is owned
  22   by Kleshchenko Viktor Konstantinovich and Polyakov Kirill Nikolaevich, and that
  23   the entity was formed on April 28, 2018. Before leaving their employment with
  24   JLLC GameStream (a company within the Wargaming Group), Mr. Kleschenko
  25   was Lead Tools Developer and Mr. Polyakov was the Product Manager for the
  26   WORLD OF TANKS BLITZ game. Mr. Polyakov quit his employment by JLLC
  27   GameStream on April 27, 2018, the day before Blitz Team was formed.
  28         49.    Plaintiff has reasonable grounds to suspect that that Defendants,

                                                - 16 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 17 of 49 Page ID #:17



   1   through their agents and employees, improperly encouraged, induced, or solicited
   2   more than thirty employees of Plaintiff to join Blitz Team, such former employees
   3   being part of Plaintiff’s own “Blitz Team” referred to in Paragraph 2 above. These
   4   suspicions are supported, amongst others, by various posts by numerous former
   5   employees of Plaintiff on their respective social media profiles, such as Facebook
   6   and LinkedIn, reflecting that they were employed with Plaintiff and are now
   7   employed by Blitz Team. For example, the Facebook profile of former employee
   8   UX Designer Artem Mazurkevich (Артём Мазуркевич) states that he was an
   9   employee of the Wargaming Global Team from December 2015 until October
  10   2018, at which time he became employed at “Blitz Team” as a UX Expert. Also,
  11   Volha Mamul’s (Ольга Мамуль) profile reveals that she is an employee of Blitz
  12   Team while in the past she worked as a Project Manager for Plaintiff.
  13         50.    Plaintiff’s “Blitz Team” was formed in approximately 2013 in
  14   connection with an agreement known as the Transfer of Rights & Future
  15   Cooperation Agreement (“TRFCA”), a true and correct copy of which is attached
  16   hereto as Exhibit E. By that agreement, Mr. Karpiuk, Mr. Baradouski, Mr. Drozd,
  17   and Mr. Babraunichy conveyed certain software to Plaintiff, and agreed to work on
  18   the WORLD OF TANKS BLITZ game for Plaintiff. The agreement also required
  19   Plaintiff to employ Mr. Kleschenko and Mr. Polyakov as “Key Personnel” for the
  20   development of the WORLD OF TANKS BLITZ game.
  21         51.    Plaintiff has paid the DAVA Individuals in excess of US $10,000,000
  22   under the TRFCA.
  23         52.    The TRFCA required the DAVA Individuals to enter into “Non-
  24   Compete and Non-Solicitation Agreements.” Attached hereto as Exhibit F are true
  25   and correct copies of the executed Non-Compete and Non-Solicitation Agreements.
  26         53.    Section 2.1 of the Non-Competition and Non-Solicitation Agreements
  27   obligates the DAVA Individuals not to “personally or through others encourage,
  28   induce, attempt to induce, solicit or attempt to solicit (on [their] own behalf or on

                                                - 17 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 18 of 49 Page ID #:18



   1   behalf of any other person or entity), or take any other action which is intended to
   2   induce or encourage, or has the effect of inducing or encouraging, any employee of
   3   the Wargaming Group to leave his or her employment with the Wargaming Group
   4   to engage in a Prohibited Activity with [the DAVA Individuals].” The DAVA
   5   Individuals were obligated not to solicit Plaintiff’s employees “commencing on the
   6   Effective Date and ending on the one (1)-year anniversary of the Employment
   7   Termination.” The “Effective Date” is defined as the date of the execution of the
   8   TRFCA (August 27, 2013).
   9         54.    Section 1.2 of the Non-Competition and Non-Solicitation Agreements
  10   defines “Prohibited Activity” to include: “(a) [to] participate or engage, anywhere
  11   in the Restricted Territory, in any business (including research and development),
  12   operations, activities and/or services, that are or involve the creation, design,
  13   development, modification, marketing, licensing, sale or other distribution of (1)
  14   any Multiplayer Online Battle Arena (MOBA) electronic or video games, massively
  15   multiplayer online games, multi- and single player electronic and video games
  16   (whether for gaming consoles, PCs, hand-held devices, including tablets, mobile
  17   and cell phone devices, or any other electronic platforms), where any such games
  18   feature the use of tanks, warplanes, battleships, helicopters, or robots, or (2) games
  19   that are based in significant part on elements substantially similar to those in the
  20   Game and/or [WOTB] (as defined in the [TRFCA]), and/or any other electronic
  21   and video games that are currently are [sic] planned and/or being developed by
  22   Wargaming Group, without regard to [the DAVA Individuals’] actual involvement
  23   into the development of such ) (‘Competing Business Purpose’); (b) be or become
  24   an officer, director, stockholder, owner, Affiliate, salesperson, co-owner, partner,
  25   trustee, promoter, technician, engineer, analyst, employee, agent, representative,
  26   supplier, contractor, consultant, advisor or manager of or to, or otherwise acquire or
  27   hold any interest in, or participate in or facilitate the financing, operation,
  28   management or control of, or otherwise assist any firm, partnership, corporation,

                                                 - 18 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 19 of 49 Page ID #:19



   1   person, entity or business that engages or participates in a Competing Business
   2   Purpose in the Restricted Territory.”
   3          55.   Over the course of the six months after the DAVA Individuals left
   4   Plaintiff’s employ, from May 2018 to October 2018, thirty-four (34) employees left
   5   Plaintiff and joined Defendants. The bulk of the improper hires occurred in May
   6   2018 (the same month the DAVA Individuals left Plaintiff), when twenty-three (23)
   7   members of Plaintiff’s mobile development team joined Defendants.
   8          56.   Plaintiff is informed and believes that the DAVA Individuals, as well
   9   as others working in concert with the DAVA Individuals, contacted Plaintiff
  10   employees on behalf of Defendants.
  11          57.   On February 20, 2018, Mr. Baradouski told one of Plaintiff’s
  12   employees that the DAVA Individuals planned to leave Plaintiff to start a new
  13   company, and asked the employee to join their new company. Mr. Baradouski
  14   instructed the employee to keep the departure plan secret, and revealed that only
  15   eight people knew about the departure plan. The eight people included the DAVA
  16   Individuals, as well as Mr. Polyakov and Mr. Kleschenko, who are the two former
  17   employees that formed Blitz Team LLC less than two months later. At the time of
  18   the conversation, the DAVA Individuals, Mr. Polyakov and Mr. Kleschenko were
  19   employed by Plaintiff.
  20          58.   Around that same time, Mr. Karpiuk separately met with another of
  21   Plaintiff’s employees and, on information and belief, revealed the departure plan.
  22   Plaintiff’s employee later left his employment, and joined Defendants at Blitz Team
  23   LLC.
  24          59.   The selection of the name BLITZ by Defendants, as well as the filing
  25   by Defendants of the trademark applications identified in Paragraphs 46 and 72
  26   were made deliberately, in bad faith, and for the sole purpose of taking unfair
  27   advantage of the reputation and goodwill of Plaintiff’s well-known BLITZ Marks.
  28          60.   Plaintiff suspects that the game which Defendants developed may also

                                               - 19 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 20 of 49 Page ID #:20



   1   infringe other intellectual property rights belonging exclusively to Plaintiff and in
   2   particular rights to copyrights related to the WORLD OF TANKS BLITZ and/or
   3   WORLD OF WARSHIPS BLITZ games.
   4         61.      The Higher Court of the Republic of Belarus is considering five
   5   lawsuits filed by Plaintiff against the former employees of JLLC GameStream who
   6   have left JLLC GameStream to work for Defendants. In these lawsuits, Plaintiff
   7   claims that these individuals illegally published and communicated to the public the
   8   source code of the technology owned by Plaintiff, namely, the DAVA Framework
   9   (aka DAVA Engine). Plaintiff intends to amend this Complaint to add a copyright
  10   claim after additional proof is obtained.
  11         62.      Since December 12, 2018, the Ministry of Antimonopoly Regulation
  12   and Trade of Belarus has been considering JLLC GameStream’s application about
  13   Defendants’ violation of antimonopoly legislation in the form of unfair
  14   competition.
  15         63.      Like WORLD OF TANKS BLITZ and WORLD OF WARSHIPS
  16   BLITZ video games Defendants’ first video game, BATTLE PRIME, is a free-to-
  17   play multiplayer shooter with a military theme. On information and belief, the
  18   battles in Defendants’ BATTLE PRIME video game last approximately five
  19   minutes. In each game, two teams of up to six players must face each other in a
  20   virtual world, where the goal is to earn points and move up the leaderboard by
  21   destroying as many enemies as possible. Every time a player destroys an enemy, he
  22   earns points. Players play with “primes,” i.e., universal war avatars with unique
  23   attack abilities. Every prime has its own tactics and characteristics. Each time the
  24   player joins a new battle or rejoins a battle after the player’s avatar is killed, the
  25   player switches to another one of the player’s prime avatars.
  26         64.      As with Plaintiff’s WORLD OF TANKS BLITZ and WORLD OF
  27   WARSHIPS BLITZ video games, Defendants’ BATTLE PRIME game is available
  28   for download via Google Play (for Android devices) and App Store (for Apple iOS

                                                   - 20 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 21 of 49 Page ID #:21



   1   devices). BATTLE PRIME’s total worldwide revenue is $183,694, and the single
   2   largest source of revenue was $70,023 from the United States. As such,
   3   Defendants’ BATTLE PRIME game is advertised and marketed to the same public
   4   as the one targeted by Plaintiff for its own BLITZ video games.
   5         65.    Plaintiff suspects that Defendants used the DAVA Framework (aka
   6   DAVA Engine) source code while developing Defendants’ BATTLE PRIME game.
   7   Plaintiff, through its affiliate JLLC GameStream, has made numerous requests to
   8   Defendants to provide it with the computer code of the BATTLE PRIME game for
   9   the purpose of its comparison by experts in order to ascertain if it includes any part
  10   of the computer code of the DAVA Framework. So far, Defendants have failed to
  11   respond to JLLC GameStream’s requests.
  12         66.    On July 19, 2019, Defendants’ U.S. attorneys, located in this District,
  13   addressed a letter to Plaintiff, informing it of their clients’ intention to release to
  14   market a test version of their BATTLE PRIME mobile game. The letter alleged,
  15   amongst other things, that the BATTLE PRIME game would not infringe Plaintiff’s
  16   copyright and warned Plaintiff not to unlawfully interfere with their clients’
  17   contractual or business relationships. Defendants’ counsel also alleged and
  18   explained the reasons why, in their opinion, the overall elements of the BATTLE
  19   PRIME game software are noticeably distinct from the WORLD OF TANKS
  20   BLITZ software and invited Plaintiff’s U.S. attorneys to contact them should they
  21   have any intellectual property concerns about the BATTLE PRIME game. A true
  22   and correct copy of Defendants’ July 19, 2019 letter to Plaintiff is attached hereto
  23   as Exhibit G.
  24         67.    On August 6, 2019, Plaintiff’s U.S. attorneys replied, denying any
  25   allegations to the effect that Plaintiff acted unreasonably in defending its legal and
  26   intellectual property rights in Belarus or anywhere else and making it clear that
  27   Plaintiff’s concerns are not limited to the potential claim for copyright infringement
  28   on the part of Defendants, but also to misappropriation of other intellectual property

                                                  - 21 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 22 of 49 Page ID #:22



   1   rights of Plaintiff, including Plaintiff’s BLITZ Marks. With this letter, it was also
   2   made clear to Defendants’ lawyers that Plaintiff did not authorize Defendants’ use
   3   of BLITZ TEAM or BLITZ GAME or the use of the name of BLITZ, and Plaintiff
   4   demanded that Defendants cease use of the BLITZ mark. A true and correct copy
   5   of Plaintiff’s August 6, 2019 letter to Defendants is attached hereto as Exhibit H.
   6           68.      On December 11, 2019, Defendants responded to Plaintiff’s August 6,
   7   2019 letter. Defendants denied Plaintiff’s requests, and denied that Defendants
   8   have wrongfully solicitated or induced former employees of Plaintiff to join Blitz
   9   Team.
  10           69.     Defendants have not ceased their unlawful activities and continue to
  11   infringe and otherwise violate Plaintiff’s BLITZ Marks.
  12           70.     On December 11, 2019, Defendants proceeded with the launch and
  13   release of the final version of the BATTLE PRIME video game app in the United
  14   States and worldwide, which can be downloaded and played by consumers in the
  15   United States and worldwide on Android and iOS mobile devices.
  16           71.     Defendants’ BATTLE PRIME game and related apps on Google Play
  17   and Apple App Store, as well as Defendants’ own websites (www.battleprime.com
  18   and www.blitzteam.com), are directed to end users in the United States, and they all
  19   make use of the name BLITZ, either as part of Defendants’ corporate name Blitz
  20   Team or as part of the trademarks BLITZ TEAM, BLITZ ENGINE,
  21                          , and            . Attached hereto as Exhibit I are true and
  22   correct copies of screenshots and extracts from Google Play, the Apple App Store,
  23   Defendants’ websites www.battleprime.com and www.blitzteam.com, and
  24   www.battleprime.com’s “Terms of Use” “Privacy Policy,” all showing Defendants’
  25   unauthorized use of the BLITZ mark and corporate name in the United States.
  26   Specifically, www.battleprime.com’s Terms of Use states:
  27
                     For United States residents, these Terms of Use contain a
  28

                                                  - 22 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 23 of 49 Page ID #:23



   1           binding arbitration clause in Section 8 and a class-action waiver
   2           that affects your rights about how to resolve disputes. If you
               live in the United States, please read it carefully. Except where
   3           you opt out, and except for certain types of disputes described
   4           in Section 8, you agree that any disputes arising between you
               and Blitz Team will be resolved by binding, individual
   5           arbitration and you waive your right to participate in any class-
   6           action lawsuit or class-wide arbitration.
               ...
   7
               8. 8. Dispute Resolution and Governing Law
   8
               If a dispute arises between you and BLITZ TEAM, we you
   9           shall first contact us directly to seek a resolution by going to
  10           our customer support site
               at https://blitzteam.helpshift.com/a/battle-prime/ You agree to
  11           exhaust all reasonable resolution efforts with the BLITZ TEAM
  12           before seeking dispute resolution elsewhere. If you are a
               resident of the United States of America, these Terms of Use
  13           and any unresolved material dispute arising out of or related to
  14           it or Privacy Policy or the Service shall be governed in all
               respects by the laws of the state of New York, without regard to
  15           conflicts of law provisions. You agree that any unresolved
  16           material claim or dispute that you may have against us must be
               resolved exclusively by a court located in Manhattan, New
  17           York. If you are not a resident of the United States, you agree
  18           that all unresolved material disputes between you and us shall
               be governed by the laws of Belarus without regard to conflict of
  19           law provisions. You agree that any unresolved material claim
  20           or dispute you may have against us may be resolved exclusively
               by a court located in Minsk, Belarus.
  21
               If you are a United States resident or otherwise make any
  22
               claim against us in the United States, you expressly agree that
  23           any legal claim, dispute or other controversy between you and
               BLITZ TEAM arising out of or otherwise relating in any way to
  24
               Services, including controversies relating to the applicability,
  25           enforceability or validity of any provision of these Terms of
               Use or our Privacy Policy (collectively “Disputes”), shall be
  26
               resolved in confidential binding arbitration conducted before
  27           one commercial arbitrator from the American Arbitration
               Association (“AAA”), rather than in a court, as described
  28

                                             - 23 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 24 of 49 Page ID #:24



   1               herein. The arbitration will be governed by the AAA’s
   2               commercial arbitration rules and, if the arbitrator deems them
                   applicable, the supplementary procedures for consumer related
   3               disputes (collectively “Rules and Procedures”). You
   4               acknowledge that you are voluntarily and knowingly forfeiting
                   your right to a trial by jury and to otherwise proceed in a
   5               lawsuit in state or federal court.
   6   (Emphasis added.)
   7
             72.     Defendants have also filed, through their International applications
   8
       with the WIPO, the following applications to register the BLITZ TEAM Marks
   9
       with the U.S. Patent and Trademark Office (“PTO”):
  10
  11                         Ser. No.
           Mark             Filing Date                   Class and Services
  12
  13   BLITZ TEAM           79/262,236   Class 42: Scientific and technological services
                                         and research and design relating thereto;
  14                      March 11, 2019 industrial analysis and industrial research
  15                                     services; design and development of computer
                           Priority Date
                                         hardware and software; water analysis;
  16                         based on
                                         computer system analysis; handwriting analysis
                           International
  17                                     [graphology]; chemical analysis; energy
                            Application
  18                                     auditing; architectural services; recovery of
                          Nov. 12, 2018 computer data; interior design; industrial
  19                                     design; graphic arts design; oil-field surveys;
  20                                     geological surveys; engineering; computer
                                         virus protection services; installation of
  21                                     computer software; meteorological
  22                                     information; material testing; textile testing;
                                         bacteriological research; biological research;
  23                                     geological research; research in the field of
  24                                     environmental protection; cosmetic research;
                                         mechanical research; chemical research;
  25                                     research and development of new products for
  26                                     others; scientific research; analysis for oil-field
                                         exploitation; underwater exploration; technical
  27                                     research; calibration [measuring]; web site
  28                                     design consultancy; computer security

                                                - 24 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 25 of 49 Page ID #:25



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   consultancy; information technology [IT]
                                       consultancy; consultancy in the design and
   4
                                       development of computer hardware;
   5                                   architectural consultancy; Internet security
   6                                   consultancy; computer software consultancy;
                                       data security consultancy; technological
   7                                   consultancy; oil-well testing; quality control;
   8                                   vehicle roadworthiness testing; land surveying;
                                       dress designing; updating of computer
   9                                   software; monitoring of computer systems to
  10                                   detect breakdowns; monitoring of computer
                                       systems for detecting unauthorized access or
  11                                   data breach; monitoring of computer systems
  12                                   by remote access; software as a service [SaaS];
                                       maintenance of computer software;
  13                                   authenticating works of art; design of interior
  14                                   decor; quality evaluation of standing timber;
                                       quality evaluation of wool; digitization of
  15                                   documents [scanning]; conversion of data or
  16                                   documents from physical to electronic media;
                                       urban planning; providing information on
  17                                   computer technology and programming via a
  18                                   web site / providing information on computer
                                       technology and programming via a website;
  19                                   provision of scientific information, advice and
  20                                   consultancy in relation to carbon offsetting;
                                       providing search engines for the Internet;
  21                                   conversion of computer programs and data,
  22                                   other than physical conversion; conducting
                                       technical project studies; computer system
  23                                   design; rental of web servers; computer rental;
  24                                   rental of computer software; unlocking of
                                       mobile phones; geological prospecting; oil
  25                                   prospecting; hosting computer sites [web sites];
  26                                   server hosting; construction drafting; cloud
                                       seeding; consultancy in the field of energy-
  27                                   saving; creating and designing website-based
  28                                   indexes of information for others [information

                                           - 25 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 26 of 49 Page ID #:26



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   technology services]; creating and maintaining
                                       web sites for others; computer programming;
   4
                                       technical writing; duplication of computer
   5                                   programs; cloud computing; chemistry
   6                                   services; outsource service providers in the
                                       field of information technology; packaging
   7                                   design; off-site data backup; computer
   8                                   technology consultancy; telecommunications
                                       technology consultancy; scientific laboratory
   9                                   services; weather forecasting; styling
  10                                   [industrial design]; cartography services; data
                                       encryption services; research in the field of
  11                                   physics; electronic data storage; surveying;
  12                                   electronic monitoring of credit card activity to
                                       detect fraud via the Internet; electronic
  13                                   monitoring of personally identifying
  14                                   information to detect identity theft via the
                                       Internet
  15
                        79/261,988   Class 42: Scientific and technological services
  16                                 and research and design relating thereto;
                      March 11, 2019 industrial analysis and industrial research
  17
                                     services; design and development of computer
  18                   Priority Date
                                     hardware and software; water analysis;
                         based on
  19                                 computer system analysis; handwriting analysis
                       International
                                     [graphology]; chemical analysis; energy
  20                    Application
                                     auditing; architectural services; recovery of
  21                  Nov. 12, 2018 computer data; interior design; industrial
                                     design; graphic arts design; oil-field surveys;
  22                                 geological surveys; engineering; computer
  23                                 virus protection services; installation of
                                     computer software; meteorological
  24                                 information; material testing; textile testing;
  25                                 bacteriological research; biological research;
                                     geological research; research in the field of
  26                                 environmental protection; cosmetic research;
  27                                 mechanical research; chemical research;
                                     research and development of new products for
  28

                                           - 26 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 27 of 49 Page ID #:27



   1                     Ser. No.
           Mark         Filing Date                   Class and Services
   2
   3                                   others; scientific research; analysis for oil-field
                                       exploitation; underwater exploration; technical
   4
                                       research; calibration [measuring]; web site
   5                                   design consultancy; computer security
   6                                   consultancy; information technology [IT]
                                       consultancy; consultancy in the design and
   7                                   development of computer hardware;
   8                                   architectural consultancy; Internet security
                                       consultancy; computer software consultancy;
   9                                   data security consultancy; technological
  10                                   consultancy; oil-well testing; quality control;
                                       vehicle roadworthiness testing; land surveying;
  11                                   dress designing; updating of computer
  12                                   software; monitoring of computer systems to
                                       detect breakdowns; monitoring of computer
  13                                   systems for detecting unauthorized access or
  14                                   data breach; monitoring of computer systems
                                       by remote access; software as a service [SaaS];
  15                                   maintenance of computer software;
  16                                   authenticating works of art; design of interior
                                       decor; quality evaluation of standing timber;
  17                                   quality evaluation of wool; digitization of
  18                                   documents [scanning]; conversion of data or
                                       documents from physical to electronic media;
  19                                   urban planning; providing information on
  20                                   computer technology and programming via a
                                       web site / providing information on computer
  21                                   technology and programming via a website;
  22                                   provision of scientific information, advice and
                                       consultancy in relation to carbon offsetting;
  23                                   providing search engines for the Internet;
  24                                   conversion of computer programs and data,
                                       other than physical conversion; conducting
  25                                   technical project studies; computer system
  26                                   design; rental of web servers; computer rental;
                                       rental of computer software; unlocking of
  27                                   mobile phones; geological prospecting; oil
  28                                   prospecting; hosting computer sites [web sites];

                                           - 27 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 28 of 49 Page ID #:28



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   server hosting; construction drafting; cloud
                                       seeding; consultancy in the field of energy-
   4
                                       saving; creating and designing website-based
   5                                   indexes of information for others [information
   6                                   technology services]; creating and maintaining
                                       web sites for others; computer programming;
   7                                   technical writing; duplication of computer
   8                                   programs; cloud computing; chemistry
                                       services; outsource service providers in the
   9                                   field of information technology; packaging
  10                                   design; off-site data backup; computer
                                       technology consultancy; telecommunications
  11                                   technology consultancy; scientific laboratory
  12                                   services; weather forecasting; styling
                                       [industrial design]; cartography services; data
  13                                   encryption services; research in the field of
  14                                   physics; electronic data storage; surveying;
                                       electronic monitoring of credit card activity to
  15                                   detect fraud via the Internet; electronic
  16                                   monitoring of personally identifying
                                       information to detect identity theft via the
  17                                   Internet
  18      BLITZ         79/263,707   Class 9: Scientific, nautical, surveying,
  19     ENGINE                      photographic, cinematographic, optical,
                      March 11, 2019 weighing, measuring, signalling, checking
  20                                 (supervision), life-saving and teaching
                       Priority Date
  21                                 apparatus and instruments; apparatus and
                         based on
                                     instruments for conducting, switching,
  22                   International
                                     transforming, accumulating, regulating or
                        Application
  23                                 controlling electricity; apparatus and
                      Nov. 23, 2018 instruments for recording, transmitting,
  24                                 reproducing sound or images; magnetic data
  25                                 media, sound recording discs; compact discs,
                                     DVDs and other digital recording media;
  26                                 mechanisms for coin-operated apparatus; cash
  27                                 registers, calculating devices, data processing
                                     equipment and computers; computer software;
  28

                                           - 28 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 29 of 49 Page ID #:29



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   fire-extinguishing apparatus; 3D spectacles;
                                       DVD players; ticket dispensers; coin-operated
   4
                                       musical automata (juke boxes); fire engines;
   5                                   answering machines; electrical adapters;
   6                                   batteries for electronic cigarettes;
                                       accumulators, electric; accumulators, electric,
   7                                   for vehicles; accelerometers; actinometers;
   8                                   alidades; altimeters; ammeters; anemometers;
                                       anodes; antennas; anticathodes; apertometers
   9                                   [optics]; high-frequency apparatus; testing
  10                                   apparatus not for medical purposes; electro-
                                       dynamic apparatus for the remote control of
  11                                   railway points; remote control apparatus;
  12                                   electro-dynamic apparatus for the remote
                                       control of signals; monitoring apparatus, other
  13                                   than for medical purposes; Global Positioning
  14                                   System [GPS] apparatus; distillation apparatus
                                       for scientific purposes; diffraction apparatus
  15                                   [microscopy]; air analysis apparatus; apparatus
  16                                   to check stamping mail; sound transmitting
                                       apparatus; apparatus for fermentation
  17                                   [laboratory apparatus]; breathing apparatus for
  18                                   underwater swimming; breathing apparatus,
                                       except for artificial respiration; apparatus and
  19                                   installations for the production of X-rays, not
  20                                   for medical purposes; cash registers; electric
                                       apparatus for commutation;
  21                                   intercommunication apparatus; stills for
  22                                   laboratory experiments; projection apparatus;
                                       radiological apparatus for industrial purposes;
  23                                   X-ray apparatus not for medical purposes;
  24                                   blueprint apparatus; flashing lights [luminous
                                       signals]; stereoscopic apparatus; telephone
  25                                   apparatus; facsimile machines; phototelegraphy
  26                                   apparatus; igniting apparatus, electric, for
                                       igniting at a distance; acid hydrometers;
  27                                   salinometers; acidimeters for batteries;
  28                                   aerometers; beacons, luminous; accumulator

                                           - 29 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 30 of 49 Page ID #:30



   1                     Ser. No.
           Mark         Filing Date                   Class and Services
   2
   3                                   jars; barometers; anode batteries; galvanic
                                       batteries; batteries for lighting; solar batteries;
   4
                                       solar panels for the production of electricity;
   5                                   batteries, electric; balances [steelyards];
   6                                   betatrons; binoculars; biochips; electronic tags
                                       for goods; lens hoods; magnetic tape units for
   7                                   computers; computer memory devices; fire
   8                                   hose nozzles; encoded identification bracelets,
                                       magnetic; connected bracelets [measuring
   9                                   instruments]; safety tarpaulins; electronic key
  10                                   fobs being remote control apparatus; bullet-
                                       proof clothing; signalling buoys; life buoys;
  11                                   marking buoys; directional compasses; vacuum
  12                                   gauges; electrolysers; variometers; verniers;
                                       scales; baby scales; bathroom scales; letter
  13                                   scales; weighbridges; precision balances; scales
  14                                   with body mass analysers; levelling staffs
                                       [surveying instruments]; rods [surveying
  15                                   instruments]; camcorders; video baby
  16                                   monitors; video cassettes; video telephones;
                                       video screens; viewfinders, photographic;
  17                                   electric plugs; electric sockets; couplings,
  18                                   electric; micrometer screws for optical
                                       instruments; viscosimeters; circuit closers;
  19                                   wavemeters; voltmeters; mechanical signs;
  20                                   signs, luminous; switchboxes [electricity];
                                       current rectifiers; gas testing instruments;
  21                                   gasometers [measuring instruments];
  22                                   galvanometers; hands-free kits for telephones;
                                       heliographic apparatus; hygrometers;
  23                                   hydrometers; weights; peepholes [magnifying
  24                                   lenses] for doors; holograms; plotters;
                                       loudspeakers; sounding leads; plumb bobs;
  25                                   range finders; densimeters; densitometers; parts
  26                                   of optical goods; detectors; smoke detectors;
                                       infrared detectors; counterfeit [false] coin
  27                                   detectors; joysticks for use with computers,
  28                                   other than for video games; transparencies

                                           - 30 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 31 of 49 Page ID #:31



   1                     Ser. No.
           Mark         Filing Date                   Class and Services
   2
   3                                   [photography]; slide projectors; diaphragms
                                       [photography]; dictating machines;
   4
                                       dynamometers; light-emitting diodes [LED];
   5                                   floppy disks; disks, magnetic; optical discs;
   6                                   circular slide rules; disk drives for computers;
                                       juke boxes for computers; DNA chips;
   7                                   electronic interactive whiteboards; electronic
   8                                   notice boards; bullet-proof waistcoats; life
                                       jackets; reflective safety vests; identification
   9                                   threads for electric wires; nose clips for divers
  10                                   and swimmers; locks, electric; bells [warning
                                       devices]; alarm bells, electric; electric door
  11                                   bells; signal bells; audio interfaces; acoustic
  12                                   conduits; mirrors for inspecting work; road
                                       signs, luminous or mechanical; marine depth
  13                                   finders; probes for scientific purposes; buzzers;
  14                                   needles for surveying compasses; needles for
                                       record players; measures; pressure measuring
  15                                   apparatus; simulators for the steering and
  16                                   control of vehicles; inverters [electricity];
                                       pressure indicators; temperature indicators;
  17                                   incubators for bacteria culture; cosmographic
  18                                   instruments; mathematical instruments;
                                       levelling instruments; instruments containing
  19                                   eyepieces; surveying instruments; azimuth
  20                                   instruments; interfaces for computers;
                                       ionization apparatus not for the treatment of air
  21                                   or water; spark-guards; coaxial cables; fibre
  22                                   optic cables; cables, electric; calipers; slide
                                       calipers; screw-tapping gauges; calorimeters;
  23                                   calculating machines; pocket calculators;
  24                                   decompression chambers; cinematographic
                                       cameras; thermal imaging cameras; mouth
  25                                   guards for sports; life-saving capsules for
  26                                   natural disasters; electronic pens [visual display
                                       units]; holders for electric coils; identity cards,
  27                                   magnetic; video game cartridges; toner
  28                                   cartridges, unfilled, for printers and

                                           - 31 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 32 of 49 Page ID #:32



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   photocopiers; memory cards for video game
                                       machines; encoded magnetic cards; riding
   4
                                       helmets; protective helmets; carriers for dark
   5                                   plates [photography]; automated teller
   6                                   machines [ATM]; cathodes; spools
                                       [photography]; choking coils [impedance];
   7                                   coils, electric; electromagnetic coils;
   8                                   cinematographic film, exposed; computer
                                       keyboards; solenoid valves [electromagnetic
   9                                   switches]; wire connectors [electricity];
  10                                   encoded key cards; electronic book readers;
                                       electronic agendas; push buttons for bells;
  11                                   magnetic encoders; anti-dazzle shades;
  12                                   collectors, electric; calibrating rings; smart
                                       rings; protective suits for aviators;
  13                                   commutators; compact discs [audio-video];
  14                                   compact discs [read-only memory];
                                       comparators; marine compasses; laptop
  15                                   computers; tablet computers; notebook
  16                                   computers; condensers [capacitors]; contacts,
                                       electric; wind socks for indicating wind
  17                                   direction; traffic cones; branch boxes
  18                                   [electricity]; distribution boxes [electricity];
                                       junction boxes [electricity]; connectors
  19                                   [electricity]; accumulator boxes; cabinets for
  20                                   loudspeakers; diving suits; galena crystals
                                       [detectors]; reflecting discs for wear, for the
  21                                   prevention of traffic accidents; covers for
  22                                   electric outlets; logs [measuring instruments];
                                       lasers, not for medical purposes;
  23                                   lactodensimeters; lactometers; vacuum tubes
  24                                   [radio]; darkroom lamps [photography];
                                       thermionic tubes; amplifying tubes; flashlights
  25                                   [photography]; head cleaning tapes [recording];
  26                                   magnetic tapes; videotapes; surveying chains;
                                       fire escapes; rulers [measuring instruments];
  27                                   square rulers for measuring; slide-rules; contact
  28                                   lenses; correcting lenses [optics]; close-up

                                           - 32 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 33 of 49 Page ID #:33



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   lenses; optical lenses; optical condensers;
                                       sounding lines; electricity conduits; measuring
   4
                                       spoons; magnifying glasses [optics]; thread
   5                                   counters; magnets; decorative magnets; crash
   6                                   test dummies; resuscitation mannequins
                                       [teaching apparatus]; mouse [computer
   7                                   peripheral]; manometers; security tokens
   8                                   [encryption devices]; divers’ masks; solderers’
                                       helmets; protective masks; respiratory masks,
   9                                   other than for artificial respiration; materials
  10                                   for electricity mains [wires, cables]; voting
                                       machines; money counting and sorting
  11                                   machines; material testing instruments and
  12                                   machines; furniture especially made for
                                       laboratories; megaphones; portable media
  13                                   players; diaphragms [acoustics]; diaphragms
  14                                   for scientific apparatus; metal detectors for
                                       industrial or military purposes; digital weather
  15                                   stations; metronomes; rules [measuring
  16                                   instruments]; carpenters’ rules; dressmakers’
                                       measures; mechanisms for coin-operated
  17                                   apparatus; mechanisms for counter-operated
  18                                   apparatus; coin-operated mechanisms for
                                       television sets; shutter releases [photography];
  19                                   micrometers; microprocessors; microscopes;
  20                                   microtomes; microphones; audio mixers;
                                       modems; lightning rods; monitors [computer
  21                                   hardware]; monitors [computer programs];
  22                                   selfie sticks [hand-held monopods]; terminals
                                       [electricity]; junction sleeves for electric
  23                                   cables; teeth protectors; temperature indicator
  24                                   labels, not for medical purposes; knee-pads for
                                       workers; headphones; surveyors’ levels; sound
  25                                   recording carriers; optical data media;
  26                                   electronic sheet music, downloadable;
                                       computer software, recorded; sheaths for
  27                                   electric cables; identification sheaths for
  28                                   electric wires; weighing machines; computer

                                           - 33 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 34 of 49 Page ID #:34



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   hardware; punched card machines for offices;
                                       lifesaving apparatus and equipment; shoes for
   4
                                       protection against accidents, irradiation and
   5                                   fire; objectives [lenses] [optics]; lenses for
   6                                   astrophotography; egg-candlers; fire
                                       extinguishers; electrified fences; limiters
   7                                   [electricity]; clothing for protection against
   8                                   accidents, irradiation and fire; asbestos clothing
                                       for protection against fire; clothing especially
   9                                   made for laboratories; ozonisers [ozonators];
  10                                   octants; eyepieces; ohmmeters; wrist rests for
                                       use with computers; eyeglass frames; frames
  11                                   for pince-nez; oscillographs; plumb lines;
  12                                   mirrors [optics]; eyeglasses; sunglasses;
                                       googles for sports; electronic collars to train
  13                                   animals; signalling panels, luminous or
  14                                   mechanical; radio pagers; pince-nez; electronic
                                       pocket translators; transmitters
  15                                   [telecommunication]; telephone transmitters;
  16                                   transmitters of electronic signals; switches,
                                       electric; periscopes; gloves for divers; gloves
  17                                   for protection against accidents; gloves for
  18                                   protection against X-rays for industrial
                                       purposes; asbestos gloves for protection against
  19                                   accidents; ovens for laboratory use; droppers
  20                                   for measuring, other than for medical or
                                       household purposes; pyrometers; planimeters;
  21                                   plane tables [surveying instruments]; plates for
  22                                   batteries; wafers for integrated circuits; printed
                                       circuit boards; compact disc players; cassette
  23                                   players; protective films adapted for computer
  24                                   screens; protective films adapted for
                                       smartphones; sound recording strips; X-ray
  25                                   films, exposed; films, exposed; life-saving
  26                                   rafts; laboratory trays; digital signs; semi-
                                       conductors; polarimeters; fire pumps;
  27                                   graduated glassware; life belts; fuses; circuit
  28                                   breakers; converters, electric; telerupters; food

                                           - 34 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 35 of 49 Page ID #:35



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   analysis apparatus; diagnostic apparatus, not
                                       for medical purposes; distance recording
   4
                                       apparatus; distance measuring apparatus; speed
   5                                   measuring apparatus [photography]; apparatus
   6                                   for measuring the thickness of leather;
                                       apparatus for measuring the thickness of skins;
   7                                   speed checking apparatus for vehicles; time
   8                                   recording apparatus; apparatus and instruments
                                       for astronomy; navigational instruments;
   9                                   apparatus and instruments for physics;
  10                                   chemistry apparatus and instruments;
                                       measuring devices, electric; boiler control
  11                                   instruments; meteorological instruments; naval
  12                                   signalling apparatus; observation instruments;
                                       navigation apparatus for vehicles [on-board
  13                                   computers]; satellite navigational apparatus;
  14                                   regulating apparatus, electric; precision
                                       measuring apparatus; audio- and video-
  15                                   receivers; prisms [optics]; computer software
  16                                   applications, downloadable; printers for use
                                       with computers; hemline markers; retorts’
  17                                   stands; apparatus for changing record player
  18                                   needles; drainers for use in photography;
                                       cleaning apparatus for sound recording discs;
  19                                   fire beaters; sighting telescopes for firearms;
  20                                   test tubes; pressure indicator plugs for valves;
                                       magnetic wires; telegraph wires; telephone
  21                                   wires; wires, electric; conductors, electric;
  22                                   copper wire, insulated; fuse wire; computer
                                       programs, recorded; computer game software;
  23                                   computer programs, downloadable; computer
  24                                   operating programs, recorded; record players;
                                       processors [central processing units]; rods for
  25                                   water diviners; electronic publications,
  26                                   downloadable; distribution consoles
                                       [electricity]; control panels [electricity]; radar
  27                                   apparatus; baby monitors; masts for wireless
  28                                   aerials; transmitting sets [telecommunication];

                                           - 35 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 36 of 49 Page ID #:36



   1                     Ser. No.
           Mark         Filing Date                   Class and Services
   2
   3                                   radios; vehicle radios; sprinkler systems for fire
                                       protection; frames for photographic
   4
                                       transparencies; screens for photoengraving;
   5                                   flowmeters; walkie-talkies; voltage surge
   6                                   protectors; voltage regulators for vehicles;
                                       stage lighting regulators; light dimmers
   7                                   [regulators], electric; speed regulators for
   8                                   record players; reducers [electricity]; washing
                                       trays [photography]; marking gauges [joinery];
   9                                   T-squares for measuring; time switches,
  10                                   automatic; relays, electric; safety restraints,
                                       other than for vehicle seats and sports
  11                                   equipment; X-ray photographs, other than for
  12                                   medical purposes; rheostats; respirators for
                                       filtering air; retorts; refractometers; refractors;
  13                                   grids for batteries; humanoid robots with
  14                                   artificial intelligence; speaking tubes; horns for
                                       loudspeakers; subwoofers; saccharometers;
  15                                   optical fibers [fibres] [light conducting
  16                                   filaments]; traffic-light apparatus [signalling
                                       devices]; dog whistles; signalling whistles;
  17                                   sextants; inductors [electricity]; safety nets;
  18                                   nets for protection against accidents; fire
                                       alarms; signals, luminous or mechanical;
  19                                   sirens; electronic access control systems for
  20                                   interlocking doors; scanners [data processing
                                       equipment]; integrated circuit cards [smart
  21                                   cards]; smartglasses; smartphones;
  22                                   smartwatches; connections for electric lines;
                                       couplings, electric; sonars; sound locating
  23                                   instruments; lighting ballasts; resistances,
  24                                   electric; spectrograph apparatus; spectroscopes;
                                       speed indicators; alcoholmeters; satellites for
  25                                   scientific purposes; protection devices for
  26                                   personal use against accidents; audiovisual
                                       teaching apparatus; radiotelegraphy sets;
  27                                   charging stations for electric vehicles;
  28                                   radiotelephony sets; spectacle lenses; anti-glare

                                           - 36 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 37 of 49 Page ID #:37



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   glasses; optical glass; personal stereos;
                                       stereoscopes; stands for photographic
   4
                                       apparatus; stroboscopes; fire boats;
   5                                   sulfitometers; bags adapted for laptops; drying
   6                                   racks [photography]; spherometers; integrated
                                       circuits; printed circuits; counters; parking
   7                                   meters; kilometer recorders for vehicles;
   8                                   revolution counters; abacuses; egg timers
                                       [sandglasses]; taximeters; ear plugs for divers;
   9                                   tachometers; television apparatus; telegraphs
  10                                   [apparatus]; telescopes; teleprompters;
                                       teleprinters; mobile telephones; cordless
  11                                   telephones; theodolites; interactive touch
  12                                   screen terminals; thermo-hygrometers;
                                       thermometers, not for medical purposes;
  13                                   thermostats; thermostats for vehicles; crucibles
  14                                   [laboratory]; tone arms for record players;
                                       totalizators; transistors [electronic];
  15                                   transponders; protractors [measuring
  16                                   instruments]; transformers [electricity]; step-up
                                       transformers; vehicle breakdown warning
  17                                   triangles; triodes; starter cables for motors;
  18                                   discharge tubes, electric, other than for
                                       lighting; capillary tubes; neon signs; Pitot
  19                                   tubes; X-ray tubes not for medical purposes;
  20                                   telephone receivers; squares for measuring;
                                       gauges; quantity indicators; automatic
  21                                   indicators of low pressure in vehicle tires
  22                                   [tyres]; gasoline gauges; water level indicators;
                                       electric loss indicators; light-emitting
  23                                   electronic pointers; slope indicators; levels
  24                                   [instruments for determining the horizontal];
                                       mercury levels; spirit levels; urinometers;
  25                                   amplifiers; particle accelerators; electric
  26                                   installations for the remote control of industrial
                                       operations; balancing apparatus; video
  27                                   recorders; invoicing machines; tape recorders;
  28                                   protection devices against X-rays, not for

                                           - 37 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 38 of 49 Page ID #:38



   1                     Ser. No.
           Mark         Filing Date                  Class and Services
   2
   3                                   medical purposes; railway traffic safety
                                       appliances; data processing apparatus; oxygen
   4
                                       transvasing apparatus; theft prevention
   5                                   installations, electric; film cutting apparatus;
   6                                   drying apparatus for photographic prints;
                                       optical character readers; centering apparatus
   7                                   for photographic transparencies; dosage
   8                                   dispensers; battery chargers; chargers for
                                       electric batteries; chargers for electronic
   9                                   cigarettes; sound alarms; sounding apparatus
  10                                   and machines; apparatus for editing
                                       cinematographic film; cathodic anti-corrosion
  11                                   apparatus; couplers [data processing
  12                                   equipment]; wearable activity trackers; anti-
                                       theft warning apparatus; computer peripheral
  13                                   devices; anti-interference devices [electricity];
  14                                   demagnetizing apparatus for magnetic tapes;
                                       acoustic couplers; alarms; fog signals, non-
  15                                   explosive; whistle alarms; adding machines;
  16                                   readers [data processing equipment]; heat
                                       regulating apparatus; photocopiers
  17                                   [photographic, electrostatic, thermic]; electric
  18                                   and electronic effects units for musical
                                       instruments; bar code readers; downloadable
  19                                   ring tones for mobile phones; downloadable
  20                                   image files; downloadable music files;
                                       animated cartoons; filters for use in
  21                                   photography; filters for respiratory masks;
  22                                   filters for ultraviolet rays, for photography;
                                       USB flash drives; magic lanterns; optical
  23                                   lamps; signal lanterns; cameras [photography];
  24                                   glazing apparatus for photographic prints;
                                       shutters [photography]; darkrooms
  25                                   [photography]; photometers; flash-bulbs
  26                                   [photography]; digital photo frames; enlarging
                                       apparatus [photography]; photovoltaic cells;
  27                                   containers for contact lenses; eyeglass cases;
  28                                   cases for smartphones; containers for

                                           - 38 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 39 of 49 Page ID #:39



   1                        Ser. No.
           Mark            Filing Date                      Class and Services
   2
   3                                        microscope slides; cases especially made for
                                            photographic apparatus and instruments;
   4
                                            chromatography apparatus for laboratory use;
   5                                        chronographs [time recording apparatus];
   6                                        laboratory centrifuges; eyeglass chains;
                                            cyclotrons; compasses for measuring;
   7                                        frequency meters; time clocks [time recording
   8                                        devices]; petri dishes; sleeves for laptops;
                                            covers for personal digital assistants [PDAs];
   9                                        covers for tablet computers; covers for
  10                                        smartphones; fire blankets; chips [integrated
                                            circuits]; jigs [measuring instruments];
  11                                        pedometers; meteorological balloons;
  12                                        electrified rails for mounting spot lights;
                                            asbestos screens for firemen; fire hose; virtual
  13                                        reality headsets; protective helmets for sports;
  14                                        head guards for sports; cell phone straps;
                                            eyeglass cords; tripods for cameras;
  15                                        switchboards; distribution boards [electricity];
  16                                        equalizers [audio apparatus]; screens
                                            [photography]; workmen’s protective face-
  17                                        shields; projection screens; radiology screens
  18                                        for industrial purposes; fluorescent screens;
                                            exposure meters [light meters]; ducts
  19                                        [electricity]; galvanic cells; epidiascopes;
  20                                        ergometers; armatures [electricity]; black boxes
                                            [data recorders]
  21
  22
             73.    Defendants’ use of, and applications to register, the BLITZ TEAM
  23
       Marks are likely to cause consumers to mistakenly and erroneously believe that
  24
       Defendants, their marks, and/or the goods and services offered thereunder have
  25
       their source or origin with Plaintiff, are affiliated or connected with Plaintiff, or are
  26
       endorsed or approved or licensed by Plaintiff.
  27
  28

                                                 - 39 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 40 of 49 Page ID #:40



   1                               FIRST CAUSE OF ACTION
   2                   Trademark Infringement – Against all Defendants
   3                                    (15 U.S.C. §§ 1114)
   4         74.    Plaintiff repeats and realleges each and every allegation of paragraphs
   5   1 through 73, above, as though fully set forth herein.
   6         75.    Defendants have used in commerce, without Plaintiff’s permission or
   7   authorization, Plaintiff’s BLITZ Marks or marks confusingly similar thereto –
   8   specifically, the BLITZ TEAM Marks and the Blitz Team trade name – in a manner
   9   that is likely to cause confusion with respect to the source and origin of Defendants’
  10   goods and services and is likely to cause confusion or mistake and to deceive
  11   purchasers as to the source or origin of Defendants, their businesses, and/or their
  12   goods and services or as to Plaintiff’s affiliation, connection, or association with, or
  13   approval or sponsorship of, Defendants, their businesses, and/or their goods and
  14   services.
  15         76.    Defendants’ acts constitute infringement of Plaintiff’s BLITZ Marks in
  16   violation of 15 U.S.C. § 1114.
  17         77.    As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
  18   has suffered and continues to suffer and/or is likely to suffer damage to its
  19   trademarks, business reputation, and goodwill. Defendants will continue to use,
  20   unless restrained, Plaintiff’s BLITZ Marks or marks confusingly similar thereto,
  21   and will cause irreparable damage to Plaintiff. Plaintiff has no adequate remedy at
  22   law and is entitled to an injunction restraining Defendants and, as applicable, their
  23   officers, members, agents, servants, and employees, and all persons acting in
  24   concert with them, from engaging in further acts of infringement.
  25         78.    Plaintiff is further entitled to recover from Defendants the actual
  26   damages that Plaintiff has sustained, is sustaining, and/or is likely to sustain as a
  27   result of Defendants’ wrongful acts.
  28         79.    Plaintiff is further entitled to recover from Defendants the gains,

                                                 - 40 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 41 of 49 Page ID #:41



   1   profits, and advantages that Defendants have obtained as a result of their wrongful
   2   acts.
   3           80.   Because of the willful nature of Defendants’ wrongful acts, Plaintiff is
   4   entitled to an award of treble damages and increased profits under 15 U.S.C. §
   5   1117.
   6           81.   Pursuant to 15 U.S.C. § 1117, Plaintiff is also entitled to recover its
   7   costs of suit, and its attorneys’ fees because this is an exceptional case.
   8                              SECOND CAUSE OF ACTION
   9           False Designation of Origin and Association – Against all Defendants
  10                                    (15 U.S.C. § 1125(a))
  11           82.   Plaintiff repeats and realleges each and every allegation of paragraphs
  12   1 through 81, above, as though fully set forth herein.
  13           83.   Defendants’ unauthorized use of Plaintiff’s BLITZ Marks or marks
  14   confusingly similar thereto – specifically, the BLITZ TEAM Marks and the Blitz
  15   Team trade name – in conjunction with Defendants’ businesses and their offering of
  16   goods and services in the video game industry, Defendants’ false designation of
  17   origin, and Defendants’ false and misleading descriptions and representations of
  18   fact, as alleged herein, are likely to cause confusion, or to cause mistake, or to
  19   deceive as to the source or origin of Defendants’ products, services, or commercial
  20   activities or as to Plaintiff’s affiliation, connection, or association with, or
  21   sponsorship or approval of, Defendant, Defendants’ products, services, or
  22   commercial activities in violation of 15 U.S.C. § 1125(a).
  23           84.   As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
  24   has suffered and continues to suffer and/or is likely to suffer damage to its
  25   trademarks, business reputation, and goodwill. Defendants will continue, unless
  26   restrained, to conduct their business and offer goods and services using Plaintiff’s
  27   BLITZ Marks or other trademarks confusingly similar thereto and will cause
  28   irreparable damage to Plaintiff. Plaintiff has no adequate remedy at law and is

                                                  - 41 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 42 of 49 Page ID #:42



   1   entitled to an injunction restraining Defendants and, as applicable, their officers,
   2   members, agents, servants, and employees, and all persons acting in concert with
   3   them, from engaging in further acts of false designation of origin or association.
   4         85.    Plaintiff is further entitled to recover from Defendants the actual
   5   damages that Plaintiff has sustained, is sustaining, and/or is likely to sustain as a
   6   result of Defendants’ wrongful acts. Plaintiff is presently unable to ascertain the
   7   full extent of the monetary damages that it has suffered and/or is likely to sustain by
   8   reason of Defendants’ acts of false designation of origin or affiliation.
   9         86.    Plaintiff is further entitled to recover from Defendants the gains,
  10   profits, and advantages that Defendants have obtained as a result of their wrongful
  11   acts. Plaintiff is presently unable to ascertain the extent of the gains, profits, and
  12   advantages that Defendants have realized by reason of their acts of false
  13   designation of origin or affiliation.
  14         87.    Because of the willful nature of Defendants’ wrongful acts, Plaintiff is
  15   entitled to an award of treble damages and increased profits pursuant to 15 U.S.C.
  16   § 1117.
  17         88.    Pursuant to 15 U.S.C. §1117, Plaintiff is also entitled to recover its
  18   costs of suit, and its attorneys’ fees because this is an exceptional case.
  19                              THIRD CAUSE OF ACTION
  20         Trademark Infringement – Common Law – Against all Defendants
  21         89.    Plaintiff repeats and realleges each and every allegation of paragraphs
  22   1 through 88, above, as though fully set forth herein.
  23         90.    Defendants have used in commerce, without Plaintiff’s permission or
  24   authorization, Plaintiff’s BLITZ Marks or marks confusingly similar thereto –
  25   specifically, the BLITZ TEAM Marks and the Blitz Team trade name – in a manner
  26   that is likely to cause confusion with respect to the source and origin of Defendants’
  27   goods and services and is likely to cause confusion or mistake and to deceive
  28   purchasers as to Plaintiff’s affiliation, connection, or association with, or approval

                                                 - 42 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 43 of 49 Page ID #:43



   1   or sponsorship of, Defendants, their businesses, and/or their goods or services.
   2           91.   Defendants’ acts constitute infringement of Plaintiff’s BLITZ Marks in
   3   violation of the common law.
   4           92.   As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
   5   has suffered and continues to suffer and/or is likely to suffer damage to its
   6   trademarks, business reputation, and goodwill. Defendants will continue to use,
   7   unless restrained, Plaintiff’s BLITZ Marks or marks confusingly similar thereto,
   8   and will cause irreparable damage to Plaintiff. Plaintiff has no adequate remedy at
   9   law and is entitled to an injunction restraining Defendants and, as applicable, their
  10   officers, members, agents, servants, and employees, and all persons acting in
  11   concert with them, from engaging in further acts of infringement.
  12           93.   Plaintiff is further entitled to recover from Defendants the actual
  13   damages that Plaintiff has sustained, is sustaining, and/or is likely to sustain as a
  14   result of Defendants’ wrongful acts.
  15           94.   Plaintiff is further entitled to recover from Defendants the gains,
  16   profits, and advantages that Defendants have obtained as a result of their wrongful
  17   acts.
  18           95.   Because of the willful nature of Defendants’ wrongful acts, Plaintiff is
  19   entitled to an award of punitive damages.
  20                             FOURTH CAUSE OF ACTION
  21                       Unfair Competition – Against all Defendants
  22                         (Cal. Bus. & Prof. Code §§ 17200, et seq.)
  23           96.   Plaintiff repeats and realleges each and every allegation of paragraphs
  24   1 through 95, above, as though fully set forth herein.
  25           97.   By reason of the foregoing, Defendants have been, and are, engaged in
  26   “unlawful, unfair or fraudulent business practices” in violation of §§ 17200 et seq.
  27   of the California Bus. & Prof. Code.
  28           98.   Defendants’ acts complained of herein have injured and will continue

                                                 - 43 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 44 of 49 Page ID #:44



   1   to injure Plaintiff irreparably. Plaintiff has no adequate remedy at law for these
   2   wrongs and injuries. The injury to Plaintiff includes harm to Plaintiff’s BLITZ
   3   Marks, goodwill, and reputation in the marketplace that money cannot compensate.
   4   Plaintiff is therefore entitled to: (a) injunctive relief restraining and enjoining
   5   Defendants and, as applicable, their officers, members, agents, servants, and
   6   employees, and all persons acting thereunder, in concert with, or on their behalf,
   7   from using Plaintiff’s BLITZ Marks or any mark, name, symbol, or logo which is
   8   confusingly similar thereto, in connection with the marketing or sale of any services
   9   by Defendants; and (b) restitution of Defendants’ profits earned from their
  10   unauthorized use of Plaintiff’s BLITZ Marks or any mark, name, symbol, or logo
  11   which is confusingly similar thereto, in which profits Plaintiff has a vested interest.
  12                               FIFTH CAUSE OF ACTION
  13               Unfair Competition – Common Law – Against Defendants
  14         99.    Plaintiff repeats and realleges each and every allegation of paragraphs
  15   1 through 98, above, as though fully set forth herein.
  16         100. Plaintiff invested substantial time and money in its development of
  17   Plaintiff’s BLITZ Marks.
  18         101. Defendants used Plaintiff’s BLITZ Marks or marks confusingly similar
  19   thereto – specifically, the BLITZ TEAM Marks and the Blitz Team trade name – to
  20   build its business and/or pass off its business as that of Plaintiff’s without Plaintiff’s
  21   authorization.
  22         102. Likewise, Defendants passed off its goods and services offered under
  23   Plaintiff’s BLITZ Marks or marks confusingly similar thereto – specifically, the
  24   BLITZ TEAM Marks and the Blitz Team trade name – in a manner likely to cause
  25   confusion as to the source of Defendants’ goods or services or as to Plaintiff’s
  26   association or affiliation with, or sponsorship of, Defendants’ goods and services.
  27         103. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff
  28   has suffered and continues to suffer and/or is likely to suffer damage to its

                                                 - 44 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 45 of 49 Page ID #:45



   1   trademarks, trade name, business reputation, and goodwill. Defendants will
   2   continue, unless restrained, to pass off its business as that of Plaintiff’s and to
   3   conduct their business and offer goods and services using Plaintiff’s BLITZ Marks
   4   or other trademarks confusingly similar thereto and will cause irreparable damage
   5   to Plaintiff. Plaintiff has no adequate remedy at law and is entitled to an injunction
   6   restraining Defendants and, as applicable, their officers, members, agents, servants,
   7   and employees, and all persons acting in concert with them, from engaging in
   8   further acts of unfair competition.
   9         104. Plaintiff is further entitled to recover from Defendants the actual
  10   damages that Plaintiff has sustained, is sustaining, and/or is likely to sustain as a
  11   result of Defendants’ wrongful acts. Plaintiff is presently unable to ascertain the
  12   full extent of the monetary damages that it has suffered and/or is likely to sustain by
  13   reason of Defendants’ acts of unfair competition.
  14         105. Plaintiff is further entitled to recover from Defendants the gains,
  15   profits, and advantages that Defendants have obtained as a result of their wrongful
  16   acts. Plaintiff is presently unable to ascertain the extent of the gains, profits, and
  17   advantages that Defendants have realized by reason of their acts of unfair
  18   competition.
  19         106. Because of the willful nature of Defendants’ wrongful acts, Plaintiff is
  20   entitled to an award of punitive damages.
  21                               SIXTH CAUSE OF ACTION
  22          Cancellation of Trademark Applications – Against all Defendants
  23                                     (15 U.S.C. § 1119)
  24         107. Plaintiff repeats and realleges each and every allegation of paragraphs
  25   1 through 106, above, as though fully set forth herein.
  26         108. Defendant’s applications to register BLITZ TEAM (Ser. No.
  27   79/262,236),                 (Ser. No. 79/261,988), and BLITZ ENGINE (Ser. No.
  28   79/263,707) so resemble Plaintiff’s BLITZ Marks as to be likely, when used on or

                                                 - 45 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 46 of 49 Page ID #:46



   1   in connection with the services identified in the applications, to cause confusion,
   2   cause mistake, or deceive, in violation of 15 U.S.C. § 1052(d). Defendants’
   3   applications are also subject to cancellation ,in whole or in part, because
   4   Defendants lacked the requisite bona fide intent to use each BLITZ TEAM Mark
   5   for all or some of the identified goods and services stated in the applications as of
   6   the filing date of the applications.
   7          109. Defendants’ applications to register each of the BLITZ TEAM Marks
   8   should be canceled pursuant to 15 U.S.C. §1119.
   9                                  PRAYER FOR RELIEF
  10          WHEREFORE, Plaintiff prays that this Court enter judgment against
  11   Defendants as follows:
  12          1.    Finding that Defendants have: infringed Plaintiff’s BLITZ Marks
  13   under 15 U.S.C. § 1114 and the common law; violated 15 U.S.C. § 1125(a);
  14   violated Cal. Bus. & Prof. Code § 17200 by engaging in unlawful, unfair, and
  15   fraudulent business practices; and committed unfair competition under the common
  16   law;
  17          2.    Ordering the cancellation of Blitz Team’s applications to register
  18   BLITZ TEAM (Ser. No. 79/262236),                     (Ser. No. 79/261,988) and
  19   BLITZ ENGINE (Ser. No. 79/263,707;
  20          3.    Ordering that Defendants and, as applicable, their officers, agents,
  21   servants, directors, employees, servants, partners, representatives, assigns,
  22   successors, related companies, and attorneys and all persons in active concert or
  23   participation with Defendants or with any of the foregoing be enjoined
  24   preliminarily during the pendency of this action and permanently thereafter from:
  25                a.     Manufacturing, transporting, promoting, importing, advertising,
  26   publicizing, distributing, offering for sale, or selling any goods or services offered
  27   under the BLITZ TEAM Marks, Plaintiff’s BLITZ Marks, or any other mark, name,
  28   symbol, or logo, which is likely to cause confusion or to cause mistake or to

                                                - 46 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 47 of 49 Page ID #:47



   1   deceive persons into the erroneous belief that any goods or services that Defendants
   2   caused to enter the stream of commerce or any of Defendants’ commercial
   3   activities are sponsored or licensed by Plaintiff, are authorized by Plaintiff, or are
   4   connected or affiliated in some way with Plaintiff, Plaintiff’s BLITZ Marks, or the
   5   goodwill associated therewith;
   6                b.     Manufacturing, transporting, promoting, importing, advertising,
   7   publicizing, distributing, offering for sale, or selling any goods or services offered
   8   under the BLITZ TEAM Marks, Plaintiff’s BLITZ Marks, or any other mark, name,
   9   symbol, or logo that is a copy or colorable imitation of, incorporates, or is
  10   confusingly similar to Plaintiff’s BLITZ Marks;
  11                c.     Implying Plaintiff’s approval, endorsement, license, or
  12   sponsorship of, or affiliation or connection with, Defendants’ goods, services, or
  13   commercial activities, passing off Defendants’ business as that of Plaintiff, or
  14   engaging in any act or series of acts which, either alone or in combination,
  15   constitutes unfair methods of competition with Plaintiff and from otherwise
  16   interfering with or injuring Plaintiff’s BLITZ Marks or the goodwill associated
  17   therewith;
  18                d.     Representing or implying that Defendants are in any way
  19   sponsored by, affiliated with, or licensed by Plaintiff;
  20                e.     Using “Blitz Team LLC,” Plaintiff’s BLITZ Marks, or any other
  21   mark, name, symbol, or logo that is a copy or colorable imitation of, incorporates,
  22   or is confusingly similar to Plaintiff’s BLITZ Marks, as a trade name.
  23                f.     Knowingly assisting, inducing, aiding, or abetting any other
  24   person or business entity in engaging in or performing any of the activities referred
  25   to in paragraphs 3(a) to (e) above.
  26         4.     Ordering that Plaintiff is the exclusive owner of Plaintiff’s BLITZ
  27   Marks and that such marks are valid and protectable;
  28         5.     Ordering that Defendants be required to deliver to Plaintiff for

                                                 - 47 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 48 of 49 Page ID #:48



   1   destruction any and all digital files, packaging, printed graphics, promotional
   2   materials, business cards, signs, labels, advertisements, flyers, circulars, and any
   3   other items in any of their possession, custody, or control bearing the BLITZ
   4   TEAM Marks, the trade name Blitz Team, Plaintiff’s BLITZ Marks, or any other
   5   mark, name, symbol, or logo that is a copy or colorable imitation of, incorporates,
   6   or is confusingly similar to Plaintiff’s BLITZ Marks;
   7          6.     Ordering the transfer of the domain name <www.blitzteam.com>, and
   8   any other domain names confusingly similar to Plaintiff’s BLITZ Marks, to
   9   Plaintiff;
  10          7.     Granting an award of damages suffered by Plaintiff according to proof
  11   at the time of trial;
  12          8.     Ordering that Defendants account to Plaintiff for any and all profits
  13   earned as a result of Defendants’ acts in violation of Plaintiff’s rights under the
  14   Lanham Act and the common law;
  15          9.     Granting an award of three times the amount of compensatory
  16   damages and increased profits pursuant to 15 U.S.C. § 1117;
  17          10.    Ordering restitution of Defendants’ profits earned from their
  18   unauthorized use of Plaintiff’s BLITZ Marks or any mark, name, symbol, or logo
  19   which is confusingly similar thereto, in which profits Plaintiff has a vested interest,
  20   pursuant to Cal. Bus. & Prof. Code § 17200, et seq.;
  21          11.    Granting an award of punitive damages for the willful and wanton
  22   nature of Defendants’ aforesaid acts under the common law;
  23          12.    For pre-judgment interest on any recovery by Plaintiff;
  24          13.    Granting an award of Plaintiff’s costs, expenses, and reasonable
  25   attorneys’ fees; and
  26
  27
  28

                                                - 48 -
Case 2:20-cv-02763-CJC-MRW Document 1 Filed 03/25/20 Page 49 of 49 Page ID #:49



   1           14.      Granting such other and further relief as is just and proper.
   2                                              Respectfully submitted,
   3                                              SHEPPARD MULLIN RICHTER & HAMPTON LLP
   4
   5   Dated: March 25, 2020                      By: /s/Jill M. Pietrini
                                                     Jill M. Pietrini
   6                                                 Paul A. Bost
                                                     Attorneys for Plaintiff
   7                                                 WARGAMING.NET LIMITED
   8
   9
  10                                        JURY DEMAND

  11           Plaintiff demands a trial by jury of all issues triable by jury.

  12                                              Respectfully submitted,

  13                                              SHEPPARD MULLIN RICHTER & HAMPTON LLP
  14
  15   Dated: March 25, 2020                      By: /s/Jill M. Pietrini
                                                     Jill M. Pietrini
  16                                                 Chris Ponder
                                                     Paul A. Bost
  17                                                 Attorneys for Plaintiff
                                                    WARGAMING.NET LIMITED
  18
  19   SMRH:4824-3812-1651


  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    - 49 -
